DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 – 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,902,698. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 10 anticipate the more generic or broader claims of the application 17/158,853. A listing of the claims detailing the similarities and/or differences is produced below.
Application 17/157853
US Patent 10,902,698
Similarities/Differences
22. (new) An apparatus comprising: at least one processor configured to control: receiving an indication of a predetermined location in a predetermined area at which an opportunity to present a promotion on a mobile computing device may occur in the future; submitting a bid for the opportunity to present the promotion on the mobile computing device in the future, the bid including a monetary amount; receiving an indication that the bid has been accepted; generating data from which to present the promotion, based on a comparison of content of the promotion with content items that are to be displayed in a portion of a game at a plurality of areas on a display screen when the promotion is to be presented, in which the comparison determines the content of the promotion is permissible to be displayed in the portion of the game in a first area of the plurality of areas and is not permissible to be displayed in the portion of the game in a second area of the plurality of areas, in which the first area is different from the second area; transmitting the data to a server; and receiving from the server an indication that the promotion has been presented by a mobile computing device at the predetermined location.

Similar claim 33
1. An apparatus comprising: a processor; and a machine-readable medium having stored thereon a set of instructions, which when executed by the processor, cause the apparatus to perform a method comprising: receiving an indication of a location in a casino at which an opportunity to present a promotion on a mobile handheld gaming device may occur in the future; submitting a bid for the opportunity to present the promotion on the mobile handheld gaming device in the future, the bid including a monetary amount; receiving an indication that the bid has been accepted; generating data from which to present the promotion, based on a comparison of content of the promotion with content items that are to be displayed in a portion of a game at a plurality of areas on a display screen when the promotion is to be presented, in which the comparison determines the content of the promotion is permissible to be displayed in the portion of the game in a first area of the plurality of areas and is not permissible to be displayed in the portion of the game in a second area of the plurality of areas, in which the first area is different from the second area; transmitting the data to a server; receiving from the server an indication that the promotion has been presented by a mobile handheld gaming device at the location in the casino; receiving a bill for the monetary amount; and providing the monetary amount.
Same
23. (new) The apparatus of claim 22, in which the at least one processor is configured to control: receiving a bill for the monetary amount; and providing the monetary amount.

Similar claim 34
Claim 1
Same
24. (new) The apparatus of claim 22, in which the data includes at least one of:(a) image data; (b) video data; or (c) audio data. 


2. The apparatus of claim 1 in which generating data includes generating at least one of: (a) image data; (b) video data; or (c) audio data.
Same
25. (new) The apparatus of claim 22, in which the at least one processor is configured to control receiving an indication that the promotion meets a set of criteria used to filter out unwanted promotions.

Similar claim 35
3. The apparatus of claim 1, in which the method further comprises receiving indication that the promotion meets a set of criteria used to filter out unwanted promotions.
Same
26. (new) The apparatus of claim 25, in which the set of criteria includes one or more of: (a) the promotion contains no vulgar language; (b) the promotion contains only images with certain pixel dimensions; (c) the promotion has predetermined running length; (d) the promotion contains no images which are identical to images used in one or more predetermined games; and (e) the promotion contains no sounds which are identical to sounds used in one or more predetermined games.

Similar claim 36
4. The apparatus of claim 3, in which the set of criteria includes one or more of: (a) the promotion contains no vulgar language; (b) the promotion contains only images with certain pixel dimensions; (c) the promotion has predetermined running length; (d) the promotion contains no images which are identical to images used in one or more predetermined games; and (e) the promotion contains no sounds which are identical to sounds used in one or more predetermined games.
Same
27. (new) The apparatus of claim 22, in which the at least one processor is configured to control: receiving an indication of a reaction to the promotion and determining an adjustment to a future promotion based on the reaction.

Similar claim 37
5. The apparatus of claim 1, in which the method further comprises: receiving an indication of a reaction to the promotion and determining an adjustment to a future promotion based on the reaction.
Same
28. (new) The apparatus of claim 22, in which the at least one processor is configured to control receiving an indication of a credit balance of a player for which the opportunity to present the promotion may occur in the future.

Similar claim 38
6. The apparatus of claim 1, in which the method further comprises receiving an indication of a credit balance of a player for which the opportunity to present the promotion may occur in the future.
Same
29. (new) The apparatus of claim 22, in which the at least one processor is configured to control receiving an indication of a characteristic of a win by a player for which the opportunity to present the promotion may occur in the future.

Similar claim 39
7. The apparatus of claim 1, in which the method further comprises receiving an indication of a characteristic of a win by a player for which the opportunity to present the promotion may occur in the future.
Same
30. (new) The apparatus of claim 29, in which the characteristic includes an amount won.

Similar claim 40
8. The apparatus of claim 7, in which the characteristic includes an amount won.
Same
31. (new) The apparatus of claim 22, in which the comparison determines the content of the promotion is permissible to be displayed in the portion of the game at a second predetermined location on the display screen in relation to a given area of the plurality of areas.

Similar claim 41
9. The apparatus of claim 1, in which the comparison determines the content of the promotion is permissible to be displayed in the portion of the game at a predetermined location on the display screen in relation to a given area of the plurality of areas.
Same
32. (new) The apparatus of claim 31, in which the second predetermined location is in a predetermined direction in relation to the given area.

Similar claim 42
10. The apparatus of claim 9, in which the predetermined location is in a predetermined direction in relation to the given area.
Same


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        11/5/2022

/James S. McClellan/Primary Examiner, Art Unit 3715